Citation Nr: 1413620	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  08-07 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to an initial compensable rating for degenerative disc disease of the lumbar spine.

2.  Entitlement to a total disability evaluation due to individual unemployability resulting from a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training from October 1985 to January 1986 and on active duty from October 2001 to October 2002 and from January 2003 to April 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The matter on appeal has been remanded by the Board for additional development. In August 2012, the Board instructed the RO (via the AMC) to obtain any outstanding treatment records and an updated VA spine examination.  In August 2012, the RO provided the Veteran with a new VA examination, and in October 2012 the RO obtained an addendum opinion.  The AMC readjudicated the Veteran's claim in a November 2012 SSOC. The Veteran's claims file has been returned to the Board for further appellate review.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The Board is of the opinion that because the Veteran is currently unemployed, the evidence in this case raises an implicit claim for a TDIU.  See Social Security Administration disability records.  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

Documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents at this time.  





FINDING OF FACT

For the entire period on appeal, resolving all doubt in favor of the Veteran, the Veteran's degenerative disc disease of the lumbar spine has been manifested by muscle spasm or guarding severe enough to result in an abnormal gait and a functional loss due to pain that more closely resembles that of limited forward flexion, at worst, to 50 degrees; neither ankylosis nor incapacitating episodes are demonstrated. 


CONCLUSION OF LAW

Entitlement to an evaluation of 20 percent, but not higher, for degenerative disc disease of the lumbar spine has been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns 

As was alluded to in the Introduction, the Board remanded the Veteran's claim in August 2012 for additional evidentiary and procedural development.  In particular, the Board found that the April 2011 VA examination was inadequate.  The Board found that the opinion provided was based on an incomplete review of the record, noting that a number of treatment records had been obtained after this examination was conducted.  Furthermore, the Board found that the examiner failed to provide an adequate basis for the opinion provided, noting that the examination report was largely silent as to what the status of the Veteran's lumbar spine disability was prior to his thoracic spine injury in October 2006.  As such, the Board remanded the Veteran's claim to obtain a new VA spine examination.  The Board also requested that the RO obtain any outstanding treatment records.

In August 2012, the RO sent the Veteran a development letter requesting that the Veteran indicate additional evidence he would like to submit pertaining to his appeal.  However, the Veteran did not respond to this letter or send additional medical evidence.  Moreover, in August 2012, the RO provided the Veteran with a new VA examination.  In October 2012, the examiner provided an addendum to his August 2012 opinion.  These opinions, taken as a whole, complied with the Board's remand instructions.  As noted above, the AMC then readjudicated the Veteran's claims in a November 2012 SSOC.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
The RO provided pre-adjudication VCAA notice by letter, dated in August 2007.  Where, as here, service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disabilities, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record, to the extent possible.  In a Board remand dated in August 2012, the Board instructed the RO to obtain certain private treatment records.  As discussed above, the RO sent the Veteran a development letter in August 2012 requesting that the Veteran indicate additional evidence he would like to submit pertaining to his appeal.  However, the Veteran did not respond to this letter or send additional medical evidence.

Additionally, during the appeal period, the Veteran was afforded VA examinations in January 2007, August 2007, April 2011, and August 2012.  The Board has carefully reviewed the VA examination reports of record and finds that the examinations, taken as a whole, along with the other evidence of record, are adequate for rating purposes.  Specifically, the examination reports contain sufficient findings to rate the Veteran's disability under the appropriate diagnostic criteria.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans' Claims also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

IV.  Analysis

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.

Under the General Rating Formula (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or  less; or, favorable ankylosis of the entire cervical spine; a 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

When rated based on incapacitating episodes, a 10 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

The Veteran is currently in receipt of a noncompensable, zero percent rating under Diagnostic Code 5242 for his degenerative disc disease of the lumbar spine.  He contends that an initial compensable rating is warranted due to pain, muscle spasm, and radiculopathy to his lower legs and buttocks.  

Upon careful review of the evidence, the Board finds that the Veteran is entitled to an initial compensable rating of 20 percent, but no higher, for his degenerative disc disease of the lumbar spine.  

Initially, the Board notes that the Veteran filed his claim in June 2006.  In October 2006, while cleaning a tractor trailer, the Veteran fell approximately 15 feet onto his back.  The Veteran sustained a posterior right second rib fracture, dislocation of the junction of the first rib and the sternum on the left with associated retrosternal hematoma, fractures of the anterior and posterior colums of T8 vertebral body with retropulsion of fractures within the spinal canal, fractures of the transverse process of T9 with extension into the lamina, fracture of the anterior vertebral body of T10, and hematoma surrounding spinal canal T8 through T10.  The Veteran underwent spinal surgery and had internal rodding and pedicle screws fixation at the 7th through the 11th thoracic vertebrae.  As a result of this injury, the Veteran is paralyzed from the waist down and wheelchair bound.

In a January 2007 VA examination, the Veteran reported that he fell in service in or around 2003, causing recurrent lumbar pain with occasional numbness and tingling in the legs.  He also reported a post-service October 2006 fall, which left him paralyzed below the waist.  The Veteran had spinal surgery in October 2006 and has worn a spine stabilization brace since the surgery.  The examiner noted that since this injury, the Veteran has had no lumbar spine symptoms or other symptoms potentially related to the lumbar spine.  Range of motion could not be accomplished due to the Veteran's inability to stand or actively move the lumbar spine.  He had no sensory responses or motor functions in his legs.  The examiner found that the Veteran had prior mild lumbar spine symptoms, reportedly associated with some degree of degenerative disc disease on a prior MRI.  The examiner opined that "[t]his condition has subsequently been totally overshadowed and its symptoms totally eliminated by an unrelated much more significant injury at a higher spine level."

In an August 2007 VA examination, the examiner noted that prior to the Veteran's October 2006 injury, the Veteran was employed and not physically impaired or disabled in any way.  The Veteran was able to walk without limits and accomplish all activities of daily living without impairment.  The Veteran reported that since his 2003 back injury, he has had mild, recurrent lumbar pain with radiating pain into his buttocks and thighs.  The Veteran denied any changes in this pain pattern following his 2006 injury.  On exam, there was no spasm or tenderness of the back muscles.  There was no strength, sensory responses, or reflexes in the legs.  February 2007 lumbar spine X-rays were normal except for first degree slippage of L5 on S1 secondary to a bilateral pars defect.  The examiner noted that there was no evidence of degenerative disc disease on this X-ray.  The examiner noted that there were no flare-ups, objective evidence of pain, or incapacitating episodes.  The examiner found that a complete examination was impossible due to the Veteran's debilitating recent spine injury that has rendered him paraplegic.

In an April 2011 VA examination, the Veteran reported that his lower back started to bother him in or around 2002 and gradually worsened.  The Veteran reported that following his post-service accident in 2006, he had spinal surgery.  He indicated that he is paralyzed from the chest down and uses a wheelchair to ambulate.  He reported constant pain in his back and radiculopathy.  He denied bedrest or incapacitating episodes.  He reported that he last worked in 2006 and is now unable to work due to his paralysis and back pain.  On examination of his lower extremities, his muscle strength was 0/5 and he was unable to feel sensation to light touch.  His back had a normal curvature and normal posture.  There were no spasms or tenderness to palpation.  His strength was 4/5 and there was no muscular atrophy.  The examiner was unable to perform the straight leg raise test due to the Veteran's paralysis.  

The Veteran's forward flexion was to 50 degrees, with pain at 50 degrees, and no decrease with repetitive movement.  The examiner was unable to assess the Veteran's extension as he was in a wheelchair.  The Veteran's left and right lateral flexion was to 20 degrees, with pain at 20 degrees and no decrease with repetitive movement.  The Veteran's left and right lateral rotation was to 20 degrees, with pain at 20 degrees and no decrease with repetitive movement.  The examiner indicated DeLuca factors were not present and there was no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive movement.  There was no intervertebral disc syndrome or ankylosis.  There was no spasm, guarding, or localized tenderness.  The examiner noted that the Veteran is unable to walk at all secondary to his paralysis.  He explained that although the Veteran reported radiculopathy to his legs, he was unable to perform the straight leg raise test due to his paralysis.  The examiner wrote, "I am unable to ascertain which symptoms are attributable to which disability."

In an August 2012 VA examination, the examiner diagnosed the Veteran with a fracture with subsequent paralysis, a lumbar degenerative spine, and chronic lumbar muscle spasm.  The Veteran reported constant pain that he rates as a "10."  His forward flexion was 90 degrees or greater, with no objective evidence of painful motion.  The Veteran was unable to perform extension due to his 2006 injury.  His right and left lateral flexion was 30 degrees or greater, with no objective evidence of painful motion.  His right and left lateral rotation was 30 degrees or greater, with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions.  There was no change in the Veteran's range of motion following repetitive-use testing.  The Veteran had incoordination, atrophy of disuse, and instability of station.  

On examination, there was no localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  There was no guarding or muscle spasm of the thoracolumbar spine.  The Veteran's muscle strength was 0/5 and there was muscle atrophy.  The Veteran's knee and ankle deep tendon reflexes were 0.  The Veteran's sensation to light touch of his thigh, knee, lower leg, ankle, foot, and toes was absent.  The Veteran was unable to perform straight leg raising test.  There was no radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran uses a self urinary catheter every 3-4 hours and is unable to have an erection due to his paralysis.  The Veteran has regular bowel movement daily.  There was no intervertebral disc syndrome of the thoracolumbar spine.  The Veteran is unable to stand and constantly uses an electronic wheelchair.  The Veteran had X-ray evidence of arthritis.  The examiner noted that an MRI dated in August 2005 (prior to the October 2006 accident) revealed mild degenerative disc disease at L1-L2, Grade 1 spondylolisthesis, severe land moderate R L5 neural foraminal stenosis.  

The examiner wrote that the Veteran has paralysis below T7 due to a T7 fracture from an electrocution and fall in October 2006.  The examiner opined that this injury caused most of his present disability.  However, he noted that the Veteran had documented low back pain, muscle spasm, and degenerative disc disease with spondylolisthesis at L5 foraminal narrowing prior to the October 2006 injury.  The examiner noted that the Veteran had a note from his family practitioner in 2005 stating that the Veteran was unable to lift more than 10 pounds or run.  The Veteran also had limitations with bending and stooping.  The Veteran reported chronic low back pain, muscle spasm, and shooting pain since active duty.  The examiner noted that the Veteran "certainly had symptoms of back pain and muscle spasm by his report and by the records in service and post-service prior to the 2006 post-service injury."  The examiner found, however, that the overwhelming amount of the Veteran's current disability is related to his October 2006 fall.  The examiner wrote that the Veteran had symptoms in service and post-service that caused pain and limited function due to his lumbar spine disease and chronic lumbar strain.  However, he explained that the present disability is related to the October 2006 fall.  The examiner noted that this injury was proximal to the lumbar condition and caused paralysis below T7.

In an October 2012 addendum opinion, the examiner clarified that the Veteran's conditions today are related to his non service-connected T7 spinal injury, which left him paralyzed.  As to the Veteran's complaints of radiculopathy, the examiner explained that the concept of radiculopathy is impossible since the Veteran has a spinal cord injury at T7 which has left him paralyzed below the waist.  As to the Veteran's complaints of muscle spasm, the examiner wrote that the Veteran had muscle spasm and back pain prior to the October 2006 injury, however, he did not have muscle spasm at the time of the August 2012 examination.

VA treatment records throughout the appeal period reveal that the Veteran complained of lower back pain, and burning and numbness in his buttocks with pain radiating down his legs to his feet.

Based on all of the evidence of record, a higher evaluation is warranted for the Veteran's degenerative disc disease of the lumbar spine.  A review of the record shows that the Veteran's forward flexion at worst was limited to less than 60 degrees due to pain.  This level of impairment more closely corresponds to the criteria warranting a 20 percent rating. The Board notes that although flexion did not appear to be limited in the August 2012 examination, during the April 2011 examination, the Veteran's flexion was limited to 50 degrees.  Even though the Veteran had an injury to his spine in October 2006, and the August 2012 examiner related most of the Veteran's current disability to this injury, the Board finds that some of the Veteran's symptoms are related to his service-connected degenerative disc disease of the lumbar spine.  In particular, the Veteran has consistently complained of constant lower back pain and muscle spasm.  

The Board finds, however, there is no indication of forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine to warrant an evaluation in excess of 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  Regarding the criteria for orthopedic manifestations under the General Rating Formula, considering pain and functional loss due to pain, flexion was at most limited to 50 degrees.  These findings do not more nearly approximate or equate to limitation of flexion of the thoracolumbar spine 30 degrees or less, when considering additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As limitation of flexion does not more nearly approximate to 30 degrees or less, and there is no evidence of ankylosis, a rating higher than 20 percent is not warranted under the General Rating Formula.  

Although the evidence shows that there have been some instances during the rating period when the Veteran's forward flexion of the thoracolumbar spine was not quite as severe as noted during his April 2011 examination, there has been consistent treatment for his symptoms with little or no improvement.  The Board notes at this juncture that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  As such, the Board finds that the 20 percent rating for degenerative disc disease of the lumbar spine pursuant to Diagnostic Code 5242 is warranted for the entire timeframe on appeal. 

As there is no evidence, either lay or medical, of incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 2 weeks but less than 4 weeks during a 12 month period, the Veteran does not meet the criteria for the next higher rating of 20 percent under Diagnostic Code 5243 for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

As to whether additional compensation for neurological impairment is warranted, the General Rating Formula requires consideration of neurological findings, to include bladder or bowel impairment, separate from orthopedic manifestations.  Although there is evidence of neurological abnormalities, the August 2012 examiner related all of the Veteran's current neurological abnormalities to his post-service October 2006 injury, which left him paralyzed below the waist.  Furthermore, while the Veteran has consistently complained of radiculopathy to his buttocks and legs due to his lumbar spine condition, the August 2012 examiner explained that the concept of radiculopathy is impossible since the Veteran has a spinal cord injury at T7 which has left him paralyzed below the waist.  Thus, a separate rating for a neurological abnormality is not warranted.  

In summary, the Board finds that an evaluation of 20 percent rating is warranted for the entire period on appeal for the Veteran's service-connected degenerative disc disease of the lumbar spine.  See supra Hart v. Mansfield, 21 Vet. App. 505 (2007).

V.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected degenerative disc disease of the lumbar spine.  The Veteran's degenerative disc disease of the lumbar spine is manifested by painful motion.  The rating assigned contemplates this impairment.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

ORDER

For the entire period on appeal, entitlement to an evaluation of 20 percent, but not higher, for degenerative disc disease of the lumbar spine is allowed, subject to the regulations governing the award of monetary benefits.


REMAND

The Board notes that since it has determined that a claim for a TDIU is part of the pending increased rating claim, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  The Board therefore finds that the issue of entitlement to a TDIU must be remanded for appropriate notice and development.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A are fully complied with and satisfied with respect to the issue of entitlement to a TDIU rating pursuant to 38 C.F.R. § 4.16.  The notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.   After completing the above development and any 
other action deemed necessary, adjudicate the Veteran's claim of entitlement to TDIU.  If entitlement to TDIU is denied, a supplemental statement of the case should be provided to the Veteran and his representative after according the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


